DETAILED ACTION
The Amendments filed 11/30/2021 and 12/15/2021 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 7, and 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (WO 2019/164161 A1).  Park discloses a sorting apparatus comprising: a conveyor (200) that conveys a plurality of packages; a first arm (see para. 54); a second arm (see para. 55); a memory (see para. 15) configured to store instructions; a table (10, see Fig. 6), wherein the first arm is configured to sort or kick the first packages onto the table; and a table including a sliding board (10, see Fig. 6), wherein the second arm is configured to turn the second packages toward the table (see paras. 54-55 and Fig. 6); a measuring sensor (see para. 67) that is configured to measure the size and the weight of each package, wherein acquiring includes acquiring the size and the weight that have been measured; a reading sensor (300) that is configured to read identification information attached to each package, wherein the acquiring includes acquiring the delivery destination, the size, and the weight on the basis of the read identification information; and a processor (see para. 15) configured to execute the instructions to: identify a sorting destination of each of the plurality of packages on the basis of a delivery destination, a size, and a weight such that the  by using the first arm and the second arm (see paras. 54-55);  The processor is configured to execute the instructions to acquire the delivery destination, the size, and the weight of each package (see para. 88).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2019/164161 A1) in view of Erceg et al. (US 8,919,529 B1).  Park discloses all the limitations of the claim (see above), but it does not disclose a plurality of wheeled carts each related with one delivery destination. However, Erceg discloses a similar device which includes a plurality of wheeled carts (314, 316) each related with one delivery destination for the purpose of increasing the number of sorting locations and/or providing a buffer at the delivery destination. It would have been obvious for a person of ordinary skill in the art, at the time of the applicant’s invention to includes a plurality of wheeled carts each related with one delivery destination, as disclosed by Erceg, for the purpose of increasing the number of sorting locations and/or providing a buffer at the delivery destination.
Allowable Subject Matter
Claims 4, 5, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
The applicant states that Park does not disclose identifying a sort destination based on delivery destination, size, and weight as claimed.  The examiner disagrees with the applicant.  In at least paragraph 63, Park discloses identifying a sort destination based on delivery destination, size, and weight.
The applicant states that Park does not disclose sorting packages as first and second packages, the first packages being lighter and smaller than the second packages as claimed.  The examiner disagrees with the applicant.  In at least paragraph 63, Park discloses sorting packages as first and second packages, the first packages being lighter and smaller than the second packages as claimed. 
The applicant states that Park does not disclose or suggest sorting each package by using the first arm and the second arm as claimed.  The examiner disagrees with the applicant.  In at least paragraphs 54-55, Park discloses sorting each package by using the first arm and the second arm as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653